DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/21 has been entered.

Response to Arguments
Applicant’s arguments, filed 07/29/21, with respect to the rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by Pfost et al. (US 6,485,690) have been fully considered and are persuasive.  Applicant has amended claims 1, 19, 23 and 33 to recite a fluidic bridge that is elongated along a length greater than a width and having one or more channels extending in a lengthwise direction.   Applicant then argued that this feature is not taught by Pfost.  See pages 10-12 of Applicant’s Remarks.  The Examiner agrees, therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Applicant’s arguments, filed 07/29/21, with respect to the rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by Berndt have been fully considered and are persuasive.  Applicant has amended claims 1, 19, 23 and 33 to recite a fluidic bridge or cartridge (cl. 23) that is separate and 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 23.  Claim 23 recites a cartridge receiver that includes:
“a cartridge interface unit configured for moving the valve body to change fluidic interconnections between the plurality of sample processing chambers, 
a pressure interface unit for applying pressure to move fluid among the plurality of processing chambers according to position of the valve body, and 
a sample preparation controller configured to electronically communicate with the assay processing device and configured to control the cartridge interface unit and pressure interface unit to process the unprepared sample into a prepared sample within the sample processing cartridge”.

The Examiner submits the highlighted phrases are directed to “a cartridge interface unit configured for” performing the function of moving the valve body and “a sample preparation controller configured to” perform various functions including electronically communicating with an assay processing device and control pressure. Therefore, the highlighted phrases are being interpreted under 35 U.S.C. 112(f).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 limitations “a cartridge interface unit configured for moving the valve body to change fluidic interconnections between the plurality of sample processing chambers” and “a sample preparation controller configured to electronically communicate with the assay processing device and configured to control the cartridge interface unit and pressure interface unit to process the unprepared sample into a prepared sample within the sample processing cartridge” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner submits the disclosure is devoid of any structure that performs the function in the claim and no association between the structure and the function can be found in the specification. Applicant has not disclosed a “cartridge interface unit” or “pressure interface unit” in full (only in Paragraph 0022) and the “sample preparation controller” is not disclosed in the Specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 23-26 are also rejected as being unclear based on the phrases “cartridge interface unit” and “pressure interface unit” recited in claim 23. The Examiner submits these terms are unclear as it is unclear what structural features or elements or combination of elements are/is required to meet these limitations.  The “cartridge interface unit” and “pressure interface unit” are mentioned in passing in Paragraph 0022, but Paragraph 0022 does not contain a description of the interface units.  Therefore, as noted earlier, it is unclear what structural features or elements or combination of elements is required to meet these limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 4, 6-11, 14, 15 and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2013/0113206).  Irwin teaches a utility service apparatus having an elongated body and conduit system.  The device is best shown in Figures 1-2 and described in Paragraphs 0031-0050.
Regarding claims 1, 9, 33 and 36-39 – Irwin teaches a fluidic bridge (assembly 12) having an elongated body (30) with a length greater than the width, a plurality of fluid channels (service components 38) extending through a cavity (35) between a first end (32) and second end (34) of the body (30), and couplings (36, 36’) at each of the first (32) and second (34) ends of the body (30).  Irwin teaches the service components (38) may be fluid (air) ducts in Paragraphs 0012 and 0036.   With respect to the first and second sample processing devices, Irwin teaches connecting the assembly (12) to a breathing system or a plurality of different tools Paragraphs 0009-0012, 0036, 0045-0049 and Figure 1.  The Examiner submits the tools meet the broad limitation(s) of a first sample processing device and second processing device as recited in the claim. 
Regarding claims 2 and 6 – Irwin teaches a unit head (50) positioned between the first and second ends having a plurality of ports (52) for connecting with the channels (38) in Figure 2 and Paragraph.  The Examiner considers the ports (52) to meet the limitations of a vent as recited in claim 6. 
Regarding claims 3 and 10 – The Examiner submits Figure 2 shows the one or more fluid channels (38) being open at the first (32) and second (34) end to an external environment when not attached to another device. 
Regarding claim 4 – The Examiner submits the “first sample processing device” is not part of the claimed device.  Therefore, the limitations of claim 4 directed to the first sample processing device have not been given patentable weight. 
Regarding claims 7, 8 and 11 – Irwin teaches a plurality of channels (components 38) that do not substantially vary in volume across the length of the channels in Figure 2. 
Regarding claims 14 and 15 – Irwin discloses locking arms (44) in Figure 2 and Paragraph 0034.  The Examiner considers the locking arms (44) to meet the limitation of a “stub” element as recited in the claim. 
Regarding claims 34 and 35 – Irwin teaches a plurality of second devices (118) connected to the fluidic bridge (assembly 12) in Figure 1 and Paragraphs 0045-0048. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2013/0113206).
Regarding claim 12 – Irwin teaches every element of claim 12 except for two channels having a volume that is substantially different.  The Examiner takes the position that the difference between the claims and the prior art is a difference of relative dimensions (volume of the channels). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the channels having a different volume as recited in the claims would not perform the function of transporting fluid differently than the prior art. 
Regarding claims 16 and 18 – Irwin teaches every element of claims 16 except for the flange at or near the first or second end for securing the bridge. Irwin teaches a coupling member (24) in 
Regarding claim 17 – Irwin teaches locking arms (44) on one end (female coupling 42) of the elongated body (30) and teaches that different manners of coupling can be utilized to achieve desired features.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to provide locking arms on both ends of the body in order to mate and connect the elongated body with multiple devices having a male coupling connection. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2013/0113206) in view of Sigouin (US 2011/0120576).  Irwin teaches every element of claim 5 except for the transparent portion of the bridge. Sigouin teaches a fluid transfer device.  The device is best shown in Figure 1 and described in Paragraphs 0037-0038. As shown in Figure 1, the fluid transfer device (100) includes an inner conduit (110) that extends through a sheath (120) which contains and surrounds the conduit (110).  In Paragraph 0037, Sigouin teaches that a portion of the sheath may be made of transparent material to allow persons to view inside the sheath (120).  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the transparent material from the fluid transfer device of Sigouin with the elongated assembly of Irwin. One of ordinary skill in the art would add the transparent portion(s) to Irwin in order to allow a person to see the conduits inside the elongated assembly as taught by Sigouin.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2013/0113206) in view of Solbjorg (US 5,827,441).  Irwin teaches every element of claim 13 except for the web structure. Solbjorg teaches a casting mold for forming an elongated assembly having a plurality of conduits extending through the assembly. The portion of the device most relevant to the instant claims is shown in Figures 5-9 and described in columns 2-4.  As shown in Figures 5-7, Solbjorg teaches a plurality of conduits that are casted in a concrete mold along an elongated length (Figure 7).  Solbjorg further teaches a base part (1/1’) that is used to provide support for the conduits (pipes 3) and keep them separate in the mold (8).  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the base element from Solbjorg with the device of Irwin.  One of ordinary skill in the art would add the base to the elongated assembly of Irwin in order to provide an element to support the inner conduits as taught by Solbjorg. 

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690).  Pfost teaches a multilayered fluidic array system comprising multiple fluid processors.  The device is best shown in Figures 1-23 and described in columns 5-23. 
Regarding claims 19, 20, and 22 – Pfost teaches a multilayered device that includes a plurality of processors. The device includes an elongated bridge (distribution layer 14/14A/14B) having one or more channels extending between a first end of the elongated bridge (top of layer 14/14A/14B) and a second end opposite the first end (bottom of layer 14/14A/14B); one or more fluidic tight couplings (gasket 700) on the first end (top of layer 14/14A/14B) adapted for fluidly coupling one or more fluid channels with a first sample processing device (top layer 12) at a fluid tight junction; and one or more fluid tight couplings (gasket 700) on the second end of the elongate bridge adapted for fluidically coupling the one or more channels with a second processing device (bottom layer 16) so that the first and second sample processing devices are in fluid communication through the one or more channels when the fluidic bridge Pfost does not teach a fluidic bridge that is elongated along a length greater than a width. The Examiner takes the position that the difference between the prior art and the claims is a difference of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the Examiner submits the distribution layer of Pfost having a width greater than the length would not perform the function of transferring fluids differently that the claimed fluidic bridge having a length greater than the width. With respect to the fluidic bridge being of sufficient length to process a sample to another separate and independent device, the Examiner again notes that the interchangeable connected layer elements taught in column 6, lines 13-46 and column 9, line 15 — column 12, line 17 teach that some layers may remain connected while being removed from other layers.  Therefore, the fluidic bridge (layer) may be connected to a separate device.  
Regarding claim 21 – The Examiner considers the material between the openings (702) of the gasket (700) to meet the limitation of a web structure between the channels of the fluidic bridge as recited in the claim.  See Figure 59. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 03, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798